DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention of claim 21 and the originally elected invention are directed to plural combinations requiring a subcombination common to each combination. Inventions claimed as plural combinations are regarded as related inventions and are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the invention of claim 21 recites details for calculation of the second data plot whereas the invention originally elected by the applicant recites details of calculation of the first data plot (see claims 12 and 13).  Therefore the inventions as claimed have materially different design or mode of operation as evidenced by their non-overlapping scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Claim 9 links the inventions.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim.  Upon the indication of Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
The inventions require a different field of search (e.g. employing different search strategies and queries) due to the mutually exclusive subject matter. To employ disparate search strategies and queries, set forth above, would be a serious search burden.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A system comprising: one or more memory devices; and one or more processors configured to: receive first parameters related to engine performance prior to an engine wash event; receive second parameters related to engine performance after the engine wash event; determine an engine performance prior to the engine wash event based on the first parameters; determine an engine performance after the engine wash event based on the second parameters;  and determine an effectiveness of the engine wash event based on the engine performance prior to the engine wash event and the engine performance after the engine wash event.

Under the Step 1 of the eleigibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “determine an engine performance prior to the engine wash event based on the first parameters; determine an engine performance after the engine wash event based on the second parameters;  and determine an effectiveness of the engine wash event based on the engine performance prior to the engine wash event and the engine performance after the engine wash event” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 14 and 20.  

In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: one or more memory devices; and one or more processors;
In Claim 14: one or more computing devices;
In Claim 20: an aerial vehicle comprising: one or more memory devices; and one or more processors.
The additional element in the preamble of “An aerial vehicle” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  One or more computing devices, one or more memory devices and one or more processors (generic processor) are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to 
With regards to the dependent claims, claims 2-5 and 9-13 and 15-18 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths et al. (US 2016/0160679).

Regarding claims 1, 14 and 20, Griffiths et al. teach:
A system comprising: 
one or more memory devices (Fig. 2, No. 230); and 
one or more processors (Fig. 2, No. 212) configured to: 
receive first parameters related to engine performance prior to an engine wash event (Fig. 5, No. 510; paragraph [0053]); 
receive second parameters related to engine performance after the engine wash event (Fig. 5, No. 510; paragraphs [0053] and [0058]; the process is recursive so the data gathering step is performed both before and after an engine wash); 
determine an engine performance prior to the engine wash event based on the first parameters (Fig. 5, No. 512; paragraph [0053]); 
determine an engine performance after the engine wash event based on the second parameters (Fig. 5, No. 512; paragraph [0053]; the process is recursive so the engine performance determination step is performed both before and after an engine wash);  and 
determine an effectiveness of the engine wash event based on the engine performance prior to the engine wash event and the engine performance after the engine wash event (Fig. 5, Nos. 514-528; paragraphs [0053]-[0056]; the maintenance history and current health are all considered when determining the estimated effectiveness of a cleaning which includes a determination of the effectiveness of past cleanings).


Regarding claims 2 and 15, Griffiths et al. teach all the elements of claims 1 and 14, respectively.  Griffiths et al. further teach a system wherein the one or more processors are further configured to: receive third parameters related to engine performance prior to a second engine wash event; receive fourth parameters related to engine performance after the second engine wash event; determine an engine performance prior to the second engine wash event based on the third parameters; determine an engine performance after the second engine wash event based on the fourth parameters; and determine an effectiveness of the second engine wash event based on the engine performance prior to the second engine wash event and the engine performance after the second engine wash event (Fig. 5, Nos. 512-528; paragraphs [0053]-[0058]; the process is recursive so the data gathering step and determination step is performed both before and after an engine wash).

Regarding claims 3 and 16, Griffiths et al. teach all the elements of claims 2 and 15, respectively.  Griffiths et al. further teach a system wherein the one or more processors are further configured to model the effectiveness of engine wash events based, at least in part, on the effectiveness of the first engine wash event and the effectiveness of the second engine wash event (paragraphs [0041]-[0045]; the engine 

Regarding claims 4 and 17, Griffiths et al. teach all the elements of claims 2 and 15, respectively.  Griffiths et al. further teach a system wherein the one or more processors are further configured to model the effectiveness of engine wash events based, at least in part, on the effectiveness of the first engine wash event (paragraphs [0041]-[0045]; the engine health monitor and optimization routine model the engine health as a product of and to determine future washes among other parameters).

Regarding claims 5 and 18, Griffiths et al. teach all the elements of claims 4 and 17, respectively.  Griffiths et al. further teach a system wherein the one or more processors are further configured to revise the model based, at least in part, on the effectiveness of the second engine wash event (paragraphs [0041]-[0045]; the engine health monitor and optimization routine model the engine health as a product of and to determine future washes among other parameters).

Regarding claim 13, Griffiths et al. teach all the elements of claims 1.  Griffiths et al. further teach a system wherein the first parameters comprises at least one of: an Exhaust Gas Temperature, an Exhaust Gas Temperature Hot Day Margin, fuel burn, or modular efficiency (paragraph [0041]; fuel efficiency, which is based on fuel burn, is a parameter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (US 2016/0160679) in view of Vining et al. (Introduction to Linear Regression Analysis. Germany, Wiley, 2015. Pages 1-5, 152-153, 371-372)

Regarding claims 9 and 10, Griffiths et al. teach all the elements of claims 1.  Griffiths et al. further teach a system where analysis is performed on the health data (col. 4, lines 4-6).  However, Griffiths et al. do not explicitly teach wherein determining an engine performance prior to the engine wash event based on the first parameters further comprises generating a first regression line based on a first scatter plot, wherein 
Vining et al. teach a known method of statistical analysis comprising fitting a regression line to scatter plot data (see pages 1-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known statistical analysis technique of Vining et al. to the system of Griffiths et al., since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 11, Griffiths et al. teach all the elements of claim 10.  Griffiths et al. and Vining et al. further teach a system wherein determining an effectiveness of the engine wash event further comprises comparing the first regression line with the second regression line (see Vining et al. at pages 371-372; multiple regression analysis lines are compared).

Regarding claim 12, Griffiths et al. teach all the elements of claim 9.  Griffiths et al. and Vining et al. further teach a system wherein generating a first regression line .

Response to Arguments
Applicant's arguments filed June 8, 2020 regarding the rejections under 35 USC 101 (see pages 7-9 of the remarks) have been fully considered but they are not persuasive. Specifically, Applicant argues that the limitations of the claims can not be considered to be a mental process “as it cannot practically be performed in the human mind” (see Applicant’s remarks at page 8, first paragraph).  This is not found persuasive because, aside from the recitation of generic computer processing equipment, the process of the claim could conceivably be performed in the human mind.  For instance, first and second parameters could be the pitch of and engine before and after an engine wash event where a skilled mechanic could determine that the engine wash was effective based on the change in pitch.
Secondly, Applicant argues that the claim limitations are tied to a practical application by virtue of the time aspect of the of the parameters being captured before and after the wash event.  However, this is not found persuasive because, within the limits of the claim limitations, there is no time aspect for the analysis.  Although the parameters are captured before and after a wash event, the claims merely deals with analysis of the information which could have been recalled from a database.
Applicant's arguments regarding the rejections under 35 USC 102 and 103 (see pages 9-10 of the remarks) have been fully considered but they are not persuasive.  Applicant argues that the cited art does not teach each and every element of the Griffiths is recursive…Griffiths does not disclose or suggest considering the engine performance of an engine based on data captured after a given was event to determine the effectiveness of the given wash event that has already occurred” (see Applicants remarks at page 11).  However, due to the recursive nature of the process of Griffiths, any wash event will become part of the historical record when the process iterates.  Therefore, Griffiths repeats the analysis post wash with new parameters and, if the wash was successful in correcting the perceived failure, the wash event is analyzed to have been effective.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
                                                                                                                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JCM/Examiner, Art Unit 2864   

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864